United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3232
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                  Raul Martinez

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                         Submitted: September 20, 2021
                           Filed: November 22, 2021
                                 [Unpublished]
                                 ____________

Before SHEPHERD, WOLLMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

      After he pled guilty to one count of distributing 500 or more grams of
methamphetamine, the district court1 sentenced Raul Martinez to 210 months
imprisonment. Martinez appeals his sentence, asserting that the district court, in

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
calculating the appropriate United States Sentencing Guidelines (USSG) range,
erroneously applied a two-level base offense level enhancement for being an
organizer, leader, manager, or supervisor of the crime. Having jurisdiction under 28
U.S.C. § 1291, we affirm.

       Martinez’s conviction arises from his sale of 3 pounds of methamphetamine
to a confidential source in exchange for $15,000, which the confidential source
agreed to pay at a later date. When Martinez and the confidential source met, both
remained in their vehicles and Martinez passed the source three individually
wrapped one-pound packages. After the transaction, the confidential source turned
over the three packages and an audio recording of the encounter to police.
Laboratory testing revealed that the packages contained 1306.2 grams of
methamphetamine. Martinez was subsequently indicted, along with two co-
defendants, for conspiracy to possess with the intent to distribute a mixture or
substance that contained a detectable amount of methamphetamine, in violation of
21 U.S.C. §§ 841(a)(1) and 846. Martinez was also individually charged with one
count of distribution of 500 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(A)(viii). Martinez subsequently entered a guilty plea to the distribution count,
pursuant to a written plea agreement.

       The Presentence Investigation Report (PSR) prepared by the United States
Probation Office recommended a two-level base offense level increase pursuant to
USSG § 2D1.1(b)(12) for maintaining a premises for distributing controlled
substances and a two-level base offense level increase pursuant to USSG § 3B1.1(c)
for Martinez’s role as an organizer, leader, manager, or supervisor of the criminal
activity. At sentencing, Martinez objected to the application of the latter aggravating
role enhancement. The district court discussed Martinez’s objection, noting that
while Martinez objected to the PSR paragraphs recommending the enhancement, he
did not object to any of the paragraphs providing the underlying factual basis for
application of the enhancement. These unobjected-to paragraphs detailed the size
and scale of the distribution operation, described how two unindicted co-
                                         -2-
conspirators lived in a house that was titled in Martinez’s name, and explained that
Martinez had an agreement with his brother to store methamphetamine at his
brother’s residence to avoid detection. Based on the unobjected-to portions of the
PSR, the district court overruled Martinez’s objection and applied the two-level
enhancement. After applying the enhancements for maintaining a premises for
distributing a controlled substance and for Martinez’s role as an organizer, leader,
manager, or supervisor, as well as granting a three-level reduction for acceptance of
responsibility, the district court calculated Martinez’s offense level as 39 with a
criminal history category of II, resulting in a Guidelines range of 292 to 365 months
imprisonment. The district court then granted the government’s motion for a 4-level
downward departure, which resulted in a final Guidelines range of 188 to 235
months imprisonment. After considering the 18 U.S.C. § 3553(a) factors, the district
court sentenced Martinez to 210 months imprisonment, followed by 5 years of
supervised release, and imposed a $25,000 fine.

       Martinez appeals, arguing that the district court committed procedural error
by erroneously applying the aggravating role enhancement pursuant to USSG
§ 3B1.1(c). “Procedural errors include ‘failing to calculate (or improperly
calculating) the Guidelines range, treating the Guidelines as mandatory, failing to
consider the § 3553(a) factors, selecting a sentence based on clearly erroneous facts,
or failing to adequately explain the chosen sentence—including an explanation for
any deviation from the Guidelines range.’” United States v. Godfrey, 863 F.3d 1088,
1094-95 (8th Cir. 2017) (citation omitted). In reviewing Martinez’s claim of
procedural error, we review the district court’s application of the sentencing
Guidelines de novo and its factual findings for clear error. United States v. Jarvis,
814 F.3d 936, 937 (8th Cir. 2016).

      Martinez first asserts that the district court erred by relying on the factual
statements in the PSR to support application of the organizer, leader, manager, or
supervisor enhancement and not requiring the government to put on any evidence
before applying the enhancement. However, as the district court noted at sentencing,
Martinez did not object to any of the factual allegations in the PSR that formed the
                                         -3-
factual basis for the enhancement, instead objecting only to the paragraphs of the
PSR that recommended application of the enhancement. “[U]nless a defendant
objects to a specific factual allegation contained in the PSR, the court may accept
that fact as true for sentencing purposes.” United States v. Razo-Guerra, 534 F.3d
970, 975 (8th Cir. 2008) (alteration in original) (citation omitted). And we have
specifically rejected an argument that an objection to paragraphs in the PSR that
discuss the application of an enhancement serves as an implied objection to the
underlying factual allegations that would support that enhancement. Id. at 976 (“We
have never recognized ‘implied objections’ to factual statements contained in a PSR.
Rather, we require that objections to the PSR be made ‘with “specificity and clarity”’
before a district court is precluded from relying on the factual statements contained
in the PSR.” (citation omitted)). Because Martinez did not lodge any objection to
the paragraphs containing the factual allegations, the district court was entitled to
rely on the factual allegations as true, and the government was not required to put
on any evidence. Cf. United States v. Davis, 583 F.3d 1081, 1095 (8th Cir. 2009)
(“When the defendant . . . objects [to a specific factual allegation] and the relevant
responsive evidence has not already been produced at trial, ‘the government must
present evidence at the sentencing hearing to prove the existence of the disputed
facts.’” (citation omitted)). The district court thus did not err in relying on the
unobjected-to facts in the PSR in applying the enhancement.

       Martinez next asserts that the unobjected-to facts in the PSR, even if properly
relied on, were insufficient to support application of the enhancement. We disagree.
“[T]o apply an enhancement under Section 3B1.1(c), the district court must find that
‘the defendant was an organizer, leader, manager, or supervisor in any criminal
activity.’ Each of these four terms is construed broadly.” United States v. De
Oliveira, 623 F.3d 593, 599 (8th Cir. 2010) (quoting USSG § 3B1.1(c)).

      In determining whether a defendant qualifies for an enhancement
      pursuant to § 3B1.1, the district court also may consider: “[T]he
      exercise of decision making authority, the nature of participation in the
      commission of the offense, the recruitment of accomplices, the claimed
      right to a larger share of the fruits of the crime, the degree of
                                         -4-
      participation in planning or organizing the offense, the nature and scope
      of the illegal activity, and the degree of control and authority exercised
      over others.”

United States v. Frausto, 636 F.3d 992, 996 (8th Cir. 2011) (alteration in original)
(citation omitted). Further, the enhancement may be applied even if the defendant
managed or supervised only one other participant in the criminal activity. See
United States v. Gamboa, 701 F.3d 265, 267 (8th Cir. 2012).

       The unobjected-to facts in the PSR demonstrate that Martinez played a
leadership role in the drug distribution operation. As the district court noted, the
scheme was fairly sophisticated and involved large quantities of methamphetamine;
two of Martinez’s unindicted co-conspirators lived in a home owned by Martinez
and stated that they worked for Martinez; Martinez purchased and used different
vehicles when he distributed methamphetamine to avoid detection; Martinez had his
brother and co-defendant register one of the vehicles in his brother’s name and keep
the vehicle at his brother’s residence; and Martinez had an agreement with his
brother to use his brother’s residence as a place to store and package the
methamphetamine Martinez distributed. These facts provide a sufficient basis for
application of the enhancement, and the district court did not err in applying the two-
level increase for Martinez’s role as an organizer, leader, manager, or supervisor of
the distribution operation. See id. (concluding district court did not err in applying
enhancement under USSG § 3B1.1 where defendant controlled other participants in
drug trafficking offense).

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                         -5-